Exhibit 99.1 Financial Statements and Report of Independent Certified Public Accountants Internet Broadcasting Systems, Inc. December 31, 2013 and 2012 Contents Page Report of Independent Certified Public Accountants 3 Financial Statements Balance sheets 6 Statements of operations 8 Statements of shareholders’ equity 9 Statements of cash flows 10 Notes to financial statements 12 Report of Independent Certified Public Accountants Board of Directors Internet Broadcasting Systems, Inc. We have audited the accompanying financial statements of Internet Broadcasting Systems, Inc. (a Delaware corporation), which comprise the balance sheets as of December31, 2013 and 2012, and the related statements of operations, shareholders’ equity, and cash flows for the years then ended, and the related notes to the financial statements. Management’s responsibility for the financial statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements.The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error.In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control.Accordingly, we express no such opinion.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. 3 We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Internet Broadcasting Systems, Inc. as of December31, 2013 and 2012, and the results of its operations and its cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. /s/ Grant Thornton LLP Minneapolis, Minnesota June 6, 2014 4 FINANCIAL STATEMENTS 5 Internet Broadcasting Systems, Inc. BALANCE SHEETS December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Total current assets PROPERTY AND EQUIPMENT – AT COST Computer hardware Computer software Furniture and equipment Leasehold improvements Accumulated depreciation and amortization ) ) $ $ The accompanying notes are an integral part of these financial statements. 6 Internet Broadcasting Systems, Inc. BALANCE SHEETS - CONTINUED December 31, LIABILITIES ANDSHAREHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued expenses Deferred revenues Deferred lease credits – current Long-term debt – current - Liabilities of discontinued operations - Total current liabilities LONG-TERM OBLIGATIONS Other long-term obligations Deferred lease credits – net of current portion Long-term debt – net of current portion - COMMITMENTS AND CONTINGENCIES (NOTE J) SHAREHOLDERS’ EQUITY Common stock, $0.01 par value, authorized 125,000,000 shares; 72,040,431 shares issued and outstanding atDecember 31, 2013 and 2012 Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity $ $ The accompanying notes are an integral part of these financial statements. 7 Internet Broadcasting Systems, Inc. STATEMENTS OF OPERATIONS Years Ended December 31, Net revenues $ $ Cost of revenues Gross margin Operating expenses: Research and development Sales and marketing General and administrative Depreciation of property and equipment Amortization of intangible assets Total operating expenses Loss from operations ) ) Other income (expense): Interest income Interest expense ) ) Other nonoperating income Other nonoperating expense ) ) Total other income (expense), net ) Loss from continuing operations before income taxes ) ) Income tax benefit - Loss from continuing operations ) ) Discontinued operations: Income from discontinued operations - Total income from discontinued operations - NET LOSS $ ) $ ) The accompanying notes are an integral part of these financial statements. 8 Internet Broadcasting Systems, Inc. STATEMENTS OF SHAREHOLDERS' EQUITY Years Ended December 31, 2013 and2012 Additional Common stock paid-in Accumulated Shares Amount capital deficit Total Balance at December 31, 2011 $ $ $ ) $ Stock-based compensation expense - - - Net loss - - - ) ) Balance at December 31, 2012 ) Stock-based compensation expense - - - Net loss - - - ) ) Balance at December 31, 2013 $ $ $ ) $ The accompanying notes are an integral part of these financial statements. 9 Internet Broadcasting Systems, Inc. STATEMENTS OF CASH FLOWS Years Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Income from discontinued operations ) - Adjustments to reconcile net loss from continuing operations to net cash provided by (used in) operating activities: Depreciation and amortization Loss (gain) on disposal of equipment ) Amortization of deferred lease credits ) ) Forgiveness of long-term debt - ) Stock-based compensation Change in operating assets and liabilities: Accounts receivable ) ) Prepaid expenses ) Deferred costs - Accounts payable ) Accrued expenses ) Current and other long-term obligations ) ) Revenue sharing payable - Deferred revenues ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) Capitalized software development ) ) Proceeds from sale of property and equipment Net cash used in investing activities ) ) 10 Internet Broadcasting Systems, Inc. STATEMENTS OF CASH FLOWS - CONTINUED Years Ended December 31, Cash flows from financing activities: Repayment of long-term debt $ ) $ ) Net cash used in financing activities ) ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) Cash and cash equivalents at beginning of year Cash and cash equivalents at end of year $ $ Supplemental cash flow information: Cash paid for interest $ $ Cash paid for income taxes - The accompanying notes are an integral part of these financial statements. 11 Internet Broadcasting Systems, Inc. NOTES TO FINANCIAL STATEMENTS December 31, 2013 and 2012 NOTE A – DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Description of Business Internet Broadcasting Systems, Inc. (the “Company”) aims to transform how broadcast media leaders engage and interact with their audiences.The Company offers scalable publishing solutions that power digital growth and strengthen consumer relationships.The Company’s solutions include an innovative SaaS-based publishing platform, original syndicated content and sophisticated local advertising products. Cash and Cash Equivalents The Company considers all highly liquid investments with an original maturity of three months or less at the date of purchase to be cash equivalents.Cash equivalents consist primarily of money market funds.The carrying value of cash equivalents approximates fair value. Accounts Receivable Accounts receivable are recorded at the invoiced amount and do not bear interest.The allowance for doubtful accounts is the Company’s best estimate of the amount of probable credit losses in the Company’s existing accounts receivable.The Company determines the allowance based on its own historical write-off experience and determines the need for a specific reserve based on its review of past-due balances over 90 days.The Company reviews its allowance for doubtful accounts monthly.Account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote.There was no allowance for doubtful accounts balance at December31, 2013 and 2012. Property and Equipment Computer hardware and software, furniture and equipment, and leasehold improvements are recorded at cost.Amortization of leasehold improvements is calculated using the straight-line method over the shorter of the underlying lease term or the related useful life. Depreciation of other property and equipment is calculated using a straight-line method over the following estimated useful lives: Computer hardware 3 years Computer software 3 – 8 years Furniture and equipment 5 – 7 years Leasehold improvements 7 years The Company licensed certain software to serve as a foundation for its publishing platform and this software is being amortized over the 8 year term of the license agreement.During 2013 and 2012, the Company disposed of approximately $40,000 and $3,300,000, respectively, in fully depreciated assets which consisted primarily of computer hardware and software. 12 Internet Broadcasting Systems, Inc. NOTES TO FINANCIAL STATEMENTS – CONTINUED December 31, 2013 and 2012 NOTE A – DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – Continued Long-Lived Assets The Company reviews the carrying value of long-lived assets whenever events or changes in circumstances, such as market value, asset utilization, physical change, legal factors, or other matters, indicate that the carrying value may not be recoverable.When the review indicates that the carrying value of the asset or group of assets representing the lowest level of identifiable cash flows exceeds the sum of the expected future cash flows (undiscounted and without interest charges), an asset write-down charge against operations is recognized.The amount of the impairment loss is the amount by which the carrying value exceeds the fair value of the impaired asset or group of assets.There were no impairment charges taken during the years ended December31, 2013 and 2012. Software Development Costs The Company’s software development efforts are for internal use.Development costs are expensed as incurred until the preliminary project stage is complete and management has authorized further funding for the project, which it deems probable of completion.Software development costs incurred subsequent to the preliminary project stage are capitalized and amortized over their estimated useful lives.Capitalization of development costs ceases no later than the point at which the project is substantially complete and ready for its intended purpose.Capitalized software development costs for 2013 and 2012 were approximately $492,000 and $1,198,000, respectively. Capitalized Interest The Company’s policy is to capitalize interest cost incurred on debt during the development of software projects.The capitalized interest costs for 2013 and 2012 were approximately $8,000 and $15,000, respectively. Revenue Recognition The Company derives revenue from website development and providing products and services through website management.Revenue is recorded when services are performed. Payments received in advance of providing services are deferred until the period such services are provided.The Company also provides add-on products and services to clients beyond the original contract.In these cases, revenue is recognized as the products and services are provided. Approximately 84% and 83% of the Company’s revenues in 2013 and 2012 were earned from two customers.Accounts receivable at December31, 2013 and 2012 related to these customers were approximately $462,000 and $365,000, respectively. 13 Internet Broadcasting Systems, Inc. NOTES TO FINANCIAL STATEMENTS – CONTINUED December 31, 2013 and 2012 NOTE A – DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – Continued Research and Development Expenditures for research and development costs are expensed as incurred. Income Taxes Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax basis.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date.A valuation allowance is provided for those deferred tax assets for which it is more likely than not that the related tax benefits will not be realized. The Company recognizes the effect of income tax positions only if those positions are more likely than not of being sustained.Recognized income tax positions are measured at the largest amount that is greater than 50% likely of being realized.Changes in recognition or measurement are reflected in the period in which the change in judgment occurs.The Company recognizes interest and penalties related to uncertain tax positions as part of its provision for income taxes. Stock-Based Compensation The Company recognizes compensation expense in the financial statements for share-based awards over the vesting period based on their grant date fair value.The Company estimates grant date fair value using the Black-Scholes option pricing model.Compensation expense is recognized only for stock-based awards expected to vest. Leases The Company conducts its operations in leased facilities.Rent holidays, deferred lease credits, and escalating rent provisions are recognized on a straight-line basis over the term of the lease. Discontinued Operations During 2010, the Company sold certain net assets of its advertising network business.As a result of the sale, the Company accrued for estimated obligations in 2010 that were not incurred and therefore resulted in income from discontinued operations in 2013. 14 Internet Broadcasting Systems, Inc. NOTES TO FINANCIAL STATEMENTS – CONTINUED December 31, 2013 and 2012 NOTE A – DESCRIPTION OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – Continued Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Ultimate results could differ from those estimates.Significant items subject to such estimates and assumptions include the useful lives of long-lived assets; allowance for doubtful accounts; the valuation of deferred tax assets and share-based compensation; and reserves for legal and other contingencies. Reclassifications The Company has reclassified its depreciation expense of property and equipment and amortization of its intangible assets throughout the statements of operations.The total amount of depreciation and amortization expense reclassified from cost of revenues to operating expense was $1,205,853 for the year ended December 31, 2012. NOTE B – LIQUIDITY The accompanying financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate the continuation of the Company as a going concern. For the fiscal years ended December 31, 2013 and 2012, the Company had a loss from continuing operations of $2,925,082 and $5,377,459. The Company has been managing cash flows by utilizing cash on hand, expanding revenues and reducing operating expenses. Substantially all of the assets of the Company were sold subsequent to year end, as outlined in Note K. NOTE C – MANAGEMENT AGREEMENTS The Company and Cable News Network (CNN) have operating agreements with terms through March 2015 to share content between CNN.com and certain websites the Company manages. The Company has operating agreements with two customers through 2015 who are also investors in the Company.Under these agreements, the Company provides website development and maintenance services in exchange for a monthly management fee. The Company and Scripps Media, Inc. (Scripps) had an operating agreement with an initial term through December 2012, at which time the contract was terminated and not renewed. The Company and Cox Media Group, Inc. (Cox) had an operating agreement under which the Company operated websites for Cox-owned television stations.In consideration for these services, Cox was obligated to pay the Company management fees, as well as reimburse the Company for certain expenses. The Company and Cox agreed to extend the initial terms of the agreement thru January 2012, at which time the contract was terminated and not renewed. 15 Internet Broadcasting Systems, Inc. NOTES TO FINANCIAL STATEMENTS – CONTINUED December 31, 2013 and 2012 NOTE D – OTHER LONG-TERM OBLIGATIONS AND LONG-TERM DEBT In December 2007, the Company entered into a Master Loan Agreement allowing for borrowings up to $6,000,000 to finance equipment purchased, with such equipment pledged as collateral for the loan.The Company made total borrowings of $4,967,452 with interest rates ranging from 5.67% to 6.01% at December 31, 2012.The loan arrangement required monthly payments of $83,037 with the final payment made in December 2013.The loan is settled in full as of December31, 2013. In connection with the office lease in 2007, the Company entered into a loan agreement to fund $542,528 of leasehold improvements.Debt was to be repaid monthly over the seven-year lease term and had a 10% interest rate.Effective November 1, 2013, the Company executed an early renewal and extension of the office lease, whereby the original term was extended seven years.The total leased square footage was reduced and the remaining debt was reclassified to deferred rent and straight-lined over the remaining eight years of the new lease term. Also in connection with the headquarters’ 2007 relocation to St. Paul, the Company entered into a loan agreement with the Housing and Redevelopment Authority of St. Paul (HRA).The Company received $507,615 in January 2008 to fund certain relocation costs.Debt was amortized at the rate of 8.75% per annum for five years, paid annually.Subject to certain provisions such as employment levels, the HRA forgives and discharges each $129,659 annual payment of principal and interest.In 2012, $48,710 of a final year payment of $88,243 was forgiven.The $48,710 forgiven amount was comprised of $3,919 interest and $44,791 principal.The previously accrued $3,919 interest was reversed and the $44,791 forgiven principal was recorded as other non-operating income.The loan was settled in full as of December31, 2012. The following is a summary of outstanding long-term debt as of December31: Master loan agreement draw 1 $ Master loan agreement draw 2 Tenant allowance loan Total long-term debt Less current maturities ) $ There is no long-term debt outstanding at December31, 2013. 16 Internet Broadcasting Systems, Inc. NOTES TO FINANCIAL STATEMENTS – CONTINUED December 31, 2013 and 2012 NOTE E – EMPLOYEE STOCK OPTION PLAN Employee stock options may be granted under the terms of the 2007 Stock Incentive Plan (the Plan), as amended, for the purchase of up to 10.5 million shares of common stock.Prior to the adoption of the Plan, employee stock options were granted under the 1997 Stock Incentive Plan, which expired by its terms in 2007.The terms of the option grants are determined by the board of directors, but in no event shall the period exceed 10 years from the date of grant. Options issued may be either nonqualified or incentive stock options and vest and become exercisable over varying periods, as provided in the individual option agreements.The exercise price of incentive stock options may not be less than 100% of fair market value of the stock at the date of grant. There were no stock options granted in 2013 or 2012. Total stock-based compensation expense recognized for the years ended December31, 2013 and 2012 was $170,748 and $193,855, respectively.Changes in options to purchase common stock as of and for the years ended December31, 2013 and 2012 are as follows: Weighted Weighted average Shares average remaining available Options exercise contractual for grant outstanding price term Balance at December 31, 2011 $ Forfeited from 2007 plan - Balance at December 31, 2012 Forfeited from 2007 plan - Balance at December 31, 2013 $ Exercisable at December 31, 2013 $ 17 Internet Broadcasting Systems, Inc. NOTES TO FINANCIAL STATEMENTS – CONTINUED December 31, 2013 and 2012 NOTE E – EMPLOYEE STOCK OPTION PLAN – Continued As of December31, 2013, there is approximately $49,000 of total unrecognized stock-based compensation cost related to non-vested options which is expected to be recognized over 0.3 years.The total fair value of stock options vested during the years ended December31, 2013 and 2012 was approximately $330,000 and $611,000.A summary of the status of the Company’s non-vested shares as of December31, 2013 and 2012, and changes during the years then ended, is presented below: Weighted average grant-date Non-vested options Options fair value Balance at January 1, 2012 $ Vested ) Forfeited ) Balance at December 31, 2012 Vested ) Balance at December 31, 2013 $ NOTE F – INCOME TAXES The components of the provision for income taxes are as follows for the years ended December31, 2013 and 2012: Current: Federal $
